             Case 3:17-cv-05760-BHS Document 142 Filed 01/25/19 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     HP TUNERS, LLC,                                  CASE NO. C17-5760 BHS
 8
                             Plaintiff,               ORDER REQUESTING
 9          v.                                        DOCUMENTS

10   KEVIN SYKES-BONNETT, et al.,

11                           Defendants.

12

13          This matter comes before the Court on Plaintiff HP Tuners, LLC’s (“HP Tuners”)

14   motion for sanctions. Dkt. 124.

15          On November 11, 2018, HP Tuners filed the instant motion requesting sanctions

16   for various alleged misrepresentations to the Court. Id. HP Tuners attempts to prove that

17   certain representations were misrepresentations by referring to the deposition transcripts

18   of Defendants Kevin Sykes-Bonnett and John Martinson. Id. at 5–8. HP Tuners,

19   however, failed to submit these transcripts with its motion or properly identify where the

20   transcripts are in the current record. Therefore, HP Tuners may either file these

21   documents as supplemental declarations or file a supplemental response identifying the

22   relevant documents for the Court’s consideration. Any response is due no later than


     ORDER - 1
             Case 3:17-cv-05760-BHS Document 142 Filed 01/25/19 Page 2 of 2



 1   February 1, 2019. Failure to timely file a response or otherwise comply with this order

 2   will result in denial of the motion for lack of supporting documentation. The Clerk shall

 3   renote the motion for consideration on the Court’s February 1, 2019 calendar.

 4         IT IS SO ORDERED.

 5         Dated this 25th day of January, 2019.

 6

 7

 8
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
